Case 1:20-cv-00515-JB-MU Document 12 Filed 01/06/21 Page 1 of 1               PageID #: 72




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

HARVEY BEETHOVEN SEAY, JR.,                 )
                                            )
                    Petitioner,             )
                                            ) CIVIL ACTION NO. 20-515-JB-MU
v.                                          )
                                            )
NOAH TREY OLIVER PRICE, III,                )
                                            )
                    Respondent.             )


                                        ORDER

       After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court.

       DONE and ORDERED this the 6th day of January, 2021.


                                         /s/ JEFFREY U. BEAVERSTOCK
                                         UNITED STATES DISTRICT JUDGE
